     Case 1:20-cv-00524-NONE-SKO Document 16 Filed 10/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GILBERT NAVARRO,                                No. 1:20-cv-00524-NONE-SKO (PC)
12                       Plaintiff,
13                                                    ORDER ADOPTING FINDINGS AND
              v.
                                                      RECOMMENDATIONS
14    J. STCLAIR, et al.,
                                                      (Doc. No. 13)
15                       Defendants.
16

17          Plaintiff Gilbert Navarro is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 17, 2020, the assigned magistrate judge filed a screening order, finding that

21   plaintiff’s first amended complaint (Doc. No. 8) states cognizable claims of deliberate

22   indifference against the defendants in their individual capacities but not in their official

23   capacities. (Doc. No. 10.) The magistrate judge directed plaintiff to file a second amended

24   complaint curing the deficiencies in his pleading or to notify the court of his desire to proceed

25   only on the individual-capacity claims. (Id. at 1, 4.) On August 26, 2020, Plaintiff filed a notice

26   that he wishes to “dismiss[] his official capacity claims, further standing by the remainder of his

27   claims … in the ‘First Amended Complaint.’” (Doc. No. 11.)

28   ///
     Case 1:20-cv-00524-NONE-SKO Document 16 Filed 10/02/20 Page 2 of 2


 1          Accordingly, on August 31, 2020, the magistrate judge filed findings and

 2   recommendations, recommending that plaintiff’s official-capacity claims be dismissed. (Doc.

 3   No. 13.) The findings and recommendations were served on plaintiff and provided him fourteen

 4   (14) days to file objections thereto. (Id. at 1-2.) Plaintiff has not filed any objections and the time

 5   to do so has passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 8   recommendations to be supported by the record and proper analysis.

 9          Accordingly,

10          1.      The findings and recommendations issued on August 31, 2020 (Doc. No. 13) are

11                  adopted in full;

12          2.      Plaintiff’s official-capacity claims are dismissed; and,

13          3.      This case is referred back to the assigned magistrate judge for further proceedings.

14
     IT IS SO ORDERED.
15

16      Dated:     October 1, 2020
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
